Citation Nr: 1528403	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Oakland California.

This matter was originally before the Board in July 2010 when the claim herein was reopened and remanded on the merits for additional development.  This matter returned to the Board in January 2015, and it was again remanded for additional development and consideration.  It now returns for appellate review.  

In November 2014, the Veteran provided testimony at a videoconference hearing, before the undersigned Veterans Law Judge, the transcript of which is of record. 

Pursuant to the January 2015 Board remand, in an April 2015 memorandum, the Appeals Management Center referred the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ).  Such was raised by the record in a July 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's low back disabilities, best characterized as lumbosacral strain, and lumbar spine degenerative arthritis and intervertebral disc syndrome, are aggravated by his service-connected bilateral knee disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, best characterized as lumbosacral strain, and lumbar spine degenerative arthritis and intervertebral disc syndrome, as aggravated by service-connected bilateral knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a low back disability.  This represents a complete grant of the issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, during the pendency of the appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2014)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims' 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, as it was filed in January 2006, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the Veteran.  See 38 C.F.R. § 3.310 (2006).

The evidence reflects the Veteran has experienced multiple low back problems proximate to and during the pendency of his claim.  A November 2005 VA treatment record found mild facet arthropathy involving the lower 2 lumbar disc levels and that the discs and vertebral body heights were well maintained with mild narrowing at the transitional lumbosacral vertebral body level, and summarized such as degenerative disc and mild hypertrophic degenerative changes involving the lower thoracic vertebral levels.  A June 2006 VA joints examination report diagnosed degenerative joint disease LS spine with sensory radiculopathy bilaterally.  An October 2006 VA treatment record diagnosed mild thoracic scoliosis and chronic low back pain.  A July 2008 VA treatment record noted continued right SI joint dysfunction despite series of prolotherapy injections and a leg length discrepancy was probably a contributing factor to low back issues.  A July 2010 VA spine examination report diagnosed lumbar strain and degenerative joint disease.  A January 2011 VA treatment record noted chronic back pain.  A January 2012 VA back conditions examination report noted diagnoses of low back strain and sciatica.  The March 2015 back conditions examination report noted diagnoses of lumbosacral strain, degenerative arthritis of the spine and intervertebral disc syndrome.  Thus, the Board finds the Veteran has present disabilites, best characterized as lumbosacral strain, and lumbar spine degenerative arthritis and intervertebral disc syndrome.

There are several VA nexus opinions of record.  Most recently, a March 2015 VA examiner opined, in pertinent part, that the Veteran had evidence of three knee surgeries related to service, as well as a leg length discrepancy, which was diagnosed via x-ray July 2010 and that knee surgery was a risk factor for the development of leg length discrepancy.  Therefore, the March 2105 VA examiner stated that it was likely that the Veteran's back may have been affected or aggravated by his antalgic gait secondary to his service-connected knee condition.  The March 2015 VA examiner stated that though the Veteran's primary etiology for his chronic lower back condition was likely related to the natural process of aging and overuse after service, as well as his 2005 documented back injury, his knee condition at least as likely as not aggravated his back condition due to associated leg length discrepancy.  

A July 2010 VA examiner concluded that the Veteran's current low back condition was not related to service as there was no evidence of low back complaints during service.  The July 2010 VA examiner further opined that the Veteran s current low back condition was at least as likely as not related the Veteran's mild leg length discrepancy.  However the VA examiner also stated that the relationship between the Veteran's service-connected knee condition and the leg length discrepancy could not be established without resorting to mere speculation.  The July 2010 VA examiner further opined, in part, that the exact etiology of the leg length discrepancy was unknown and that even if the service-connected bilateral knee condition was a risk factor for acquiring the leg length discrepancy, a pre-surgery baseline leg length would be needed to determine of the discrepancy was present before active service.  However, as noted above, a baseline does not have to established as the Board will consider the more liberalizing version of 38 C.F.R. § 3.310.  Moreover, while the record does not reflect an enlistment examination, a May 1975 Report of Medical Examination does not note any leg length discrepancy and thus the presumption of soundness applies.  See 38 USCA § 1111 (West 2014), 38 C.F.R. § 3.304(b) (2014).

Finally, a January 2012 VA examiner opined that the Veteran's current back condition of sciatica was most likely caused by the fall he sustained in November 2005 and not caused by his documented in-service low back complaints of acute low back strain nor his service-connected stable bilateral knee disability.  The January 2012 VA examiner opined that the Veteran's knee condition showed stabilization after multiple arthroscopic surgeries documented in 2001 and his last x-rays in 2010 showed no radiographic change with respect to degenerative joint disease. 

Thus, as set forth above, the record contains a positive nexus medical opinion regarding aggravation, the only positive medical opinion of record.  Moreover, although other VA negative nexus medical opinions are of record, the March 2015 medical opinion is the only opinion that adequately addressed aggravation.  The Board finds the March 2015 VA opinion probative as the March 2015 examiner reviewed the claims file and provided an opinion with an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, resolving any reasonable doubt in the Veteran's favor, his low back disabilities, best characterized as lumbosacral strain, and lumbar spine degenerative arthritis and intervertebral disc syndrome, are aggravated by his service-connected bilateral knee disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.310(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for service connection is granted on this basis.


ORDER

Entitlement to service connection for lumbosacral strain, and lumbar spine degenerative arthritis and intervertebral disc syndrome, as aggravated by service-connected bilateral knee disability, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


